                      Case 1:21-cr-00392-RCL Document 29 Filed 06/27/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No. 21-cr-392
              FELIPE ANTONIO MARTINEZ                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Felipe Antonio Martinez                                                                                       .


Date:          06/27/2021                                                              /s/ Nicholas D. Smith
                                                                                         Attorney’s signature


                                                                                Nicholas D. Smith (DC #: 1029802)
                                                                                     Printed name and bar number



                                                                        7 East 20th Street, Suite 4R, New York, NY 10003
                                                                                               Address

                                                                                     nds@davidbsmithpllc.com
                                                                                            E-mail address

                                                                                          (917) 902-3869
                                                                                          Telephone number



                                                                                             FAX number
